 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 96CCC Group, Inc. 
and
 International Union of Operat-
ing Engineers, Local 925, AFLŒCIO, Petitioner. 
Case 12ŒCAŒ21800 
January 30, 2004 
DECISION AND ORDER 
BY MEMBERS 
LIEBMAN
, SCHAUMBER, AND 
WALSH On May 7, 2003, Administrative Law Judge John H. 
West issued the attached decision.  The Respondent filed 
exceptions and a supporting brief, and the General Coun-
sel filed an answering brief and cross exceptions. 
The National Labor Relations Board has delegated its 
authority in this proceeding to a three-member panel. 
The Board has considered the decision and the record 
in light of the exceptions and briefs and has decided to 

affirm the judge™s rulings, findings,
1 and conclusions
2 as 
                                                          
                                                                                             
1 The Respondent has filed exceptions to some of the judge's credi-
bility findings. The Board's establis
hed policy is not to overrule an administrative law judge's credibility resolutions unless the clear pre-
ponderance of all the relevant eviden
ce convinces us that they are in-
correct.  
Standard Dry Wall Products
, 91 NLRB 544 (1950), enfd. 188 
F.2d 362 (3d Cir. 1951).  We have carefully examined the record and 
find no basis for reversing the findings. 
The Respondent™s exceptions also imply that the judge™s rulings, 
findings, and conclusions demonstrate bias and prejudice.  On careful 

examination of the judge™s decision and the entire record, we are satis-
fied that the Respondent™s contentions are without merit. 
2 We agree with the judge that the Respondent violated Sec. 8(a)(3) 
and (1) by refusing to consider for 
hire and refusing to hire applicant 
Michael Kell. To establish a discrimi
natory refusal to hire, the General 
Counsel must show, inter alia, that
 the Respondent was hiring or had 
concrete plans to hire. 
FES, 331 NLRB 9, 12 (2000), enfd. 301 F.3d 83 
(3d Cir. 2002).  The judge failed to make an explicit finding regarding 

this element of the General Counsel™s case.  As more fully set forth in 

the judge™s decision, in April 2001 Kell applied for the position of 
ﬁOperator,ﬂ and was interviewed by
 the Respondent.  Following his 
application, Kell continued to make his interest in employment known 
to the Respondent, and was told that the Respondent kept applications 
active for 6 months to ﬁyears.ﬂ  On May 3, the Respondent placed a 
help-wanted advertisement in the 
local newspaper seeking a ﬁCrane 
Operatorﬂ and, on August 24, the Respondent hired Paul Harrell as a 
crane operator. We find that the fo
regoing evidence establishes that the 
Respondent was hiring. 
In adopting the judge™s finding of a violation, Member Schaumber 
notes that the parties do not dispute that Kell was a legitimate applicant.  

Further, Member Schaumber is of 
the view that the General Counsel 
should be required to show, as part of his initial burden under 
FES, supra, that the applicant met the 
actual qualifications for the position 
established by the employer.  In general, this would require proof that 

the alleged discriminatee met the announced or advertised qualifica-

tions for the job, unless the employe
r is shown to have applied lower 
standards in practice.  Applying this standard, Member Schaumber 

finds that the General Counsel met his 
FES burden in this case.  
Member Schaumber additionally finds, in agreement with the judge, 
that the Respondent failed to prove 
its claim that, ev
en if Harrell had 
not been hired for the crane operato
r position, it would have hired one 

of the other applicants for the pos
ition instead of Kell. He finds it un-
necessary to rely on the judge™s additional comment that, under 
FES,
 modified and to adopt the recommended Order
3 as modi-
fied. ORDER The National Labor Relations Board adopts the rec-
ommended Order of the administrative law judge as 
modified below and orders that Respondent, CCC Group, 
Inc., Bartow, Florida, its officers, agents, successors, and 

assigns, shall take the action set forth in the Order as 
modified. 
1. Substitute the following for paragraph 1(a). 
ﬁ(a) Refusing to consider for hire and refusing to hire 
employee applicants because th
ey are union organizers or 
because of their union affiliation.ﬂ 
2. Substitute the attached notice for that of the admin-
istrative law judge. 
APPENDIX 
NOTICE TO EMPLOYEES
 POSTED BY 
ORDER OF THE
 NATIONAL 
LABOR 
RELATIONS 
BOARD An Agency of the Unite
d States Government 
 The National Labor Relations Board has found that we vio-

lated Federal labor law and has ordered us to post and obey 
this notice. 
FEDERAL LAW GIVES YOU THE RIGHT TO 
Form, join or assist a union 
Choose representatives to bargain with us on 
your behalf 
Act together with other employees for your bene-
fit and protection 
Choose not to engage in any of these protected 
activities. 
 WE WILL NOT refuse to consider for hire and refuse to 
hire employee applicants beca
use they are union organiz-
ers or because of their union affiliation. 
WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights 
guaranteed you by Section 7 of the Act. 
WE WILL, within 14 days from the date of the Board's 
Order, offer Michael Kell employment in the position for 
 the only permissible comparison is with other applicants who were 
hired.      
3 We have modified the judge™s notice to more closely reflect the 
violations found and the judge™s r
ecommended Order. Additionally, we 
find merit in the General Counsel's exception to the judge's failure to 
include in his affirmative Order a 
provision requiring the Respondent to 
cease and desist from refusing to cons
ider for hire and refusing to hire 
ﬁemployee applicants,ﬂ and we sh
all modify the recommended Order 
and notice accordingly. At the compliance stage, Member Schaumber would consider 
whether any salary paid to Kell by the Union should be deducted from 
any backpay awarded to him. 
341 NLRB No. 15 
 CCC GROUP, INC. 97which he applied or, if such position no longer exists, to 
a substantially equivalent position, without prejudice to 
his seniority or any other rights or privileges that he 
would have previously enjoyed. 
WE WILL 
make Michael Kell whole for any loss or 
earnings and other benefits suffered as a result of our 

unlawful refusal to consider him for hire and our unlaw-

ful refusal to hire him, less any net interim earnings, plus 
interest. 
WE WILL, within 14 days from the date of the Board™s 
Order, remove from our files any reference to the unlaw-

ful refusal to consider and the refusal to hire Michael 
Kell, and within 3 days ther
eafter notify Michael Kell in 
writing that this has been done and that our unlawful 

conduct will not be used against him in any way. 
CCC GROUP, INC. Ananyo Basu, Esq. 
and David Cohen, Esq
., for the General 
Counsel. James S. Cheslock. Esq. (Che
slock, Deely & Rapp, P.C.)
, of San Antonio, Texas, for the Respondent
. Mike Kell, for the Charging Party.
 DECISION STATEMENT OF THE 
CASE JOHN H. WEST, Administrative Law Judge. This case was 
tried in Tampa, Florida, on February 24 and 25, 2003. The 
charge was filed by Internatio
nal Union of Operating Engi-
neers, Local 925, AFLŒCIO (t
he Union) on September 18, 2001,1 and the complaint, which was issued December 28, 
alleges that CCC Group, Inc. 
(Respondent or CCC) violated 
Section 8(a)(1) and (3) of the National Labor Relations Act (the 
Act), since on or about April 20 by refusing to consider for 
hire, and refusing to hire, empl
oyee applicant Michael Kell 
because Kell joined, supported, and assisted the Union, and 

engaged in concerted activities,
 and to discourage employees 
from engaging in these activities. In
 its answer to the complaint 
(GC Exh. 1(f)), the Respondent admits that it refused to hire Kell, it denies that it refused to consider Kell for hire, it denies 

that it refused to hire Kell because he joined, supported, and 
assisted the Union, and engaged in concerted activities, and to 
discourage employees from engagi
ng in these activities, and it 
makes the following statement: 
 Respondent denies that Michael Kell™s union membership or 

activity was a factor in its decision not to offer him a job. 
However, even if anti-union animus was a factor in Respon-
dent™s decision, Respondent affirmatively alleges that Kell 
would not have been hired even in the absence of anti-union 
animus. 
 On the entire record, including my observation of the de-
meanor of the witnesses, and af
ter considering the briefs filed 
by the General Counsel and the Respondent, I make the follow-
ing                                                           
                                                           
1 All dates are in 2001 unless otherwise indicated. 
FINDINGS OF FACT
 I. JURISDICTION
 The Respondent, a Texas corporation, has been engaged in 
the business of providing general construction and manufactur-

ing services out of its facility located at Bartow, Florida, where 
it annually purchases and receives goods and materials valued 
in excess of $50,000 directly fr
om points outside the State of 
Florida. The Respondent admits and I find that it is an em-

ployer engaged in commerce within the meaning of Section 
2(2), (6), and (7) of the Act and that the Union is a labor or-
ganization within the meaning of Section 2(5) of the Act. 
II. ALLEGED UNFAIR LABOR PRACTICES
 In July 1998, John Matejek opened the Respondent™s facility 
at Bartow. Matejek, who has been
 with the Respondent for over 
20 years and a manager since 1985, became the regional man-

ager in charge of the Bartow operation. The Respondent, whose 
corporate offices are in San Antonio, Texas, has operations in 
other States and in other countr
ies. Its employ
ees operating out 
of its Bartow facility have never been represented by a union. 

Matejek testified that in States 
other than Florida, he did not 
indicate which, CCC has collectiv
e-bargaining agreements with 
unions. A majority of the Respondent™s work out of Bartow is 
in the phosphate open (above gr
ound) mines and plants. Its 
phosphate customers are Cargill Fertilizer, IMC Phosphate, and 
CF Industries. The Respondent ha
s about 80 people at its Bar-
tow operation.  Approximately 65 are employees. They include 

laborers, welders, concrete worker
s, pipe fitters, operators, and 
general and pump mechanics. 
Matejek testified that CCC has 
written hiring policies which establish preferential hiring priori-
ties for field projects.2 The Respondent uses welding machines, 
 2 R. Exh. 3. The procedures, as stated on page one of the document, 
read as follows: 
It is the policy of our Company to staff jobs with former em-
ployees whenever possible.  . . . Accordingly, all Project Manag-
ers will staff their jobs in the following manner: 
Group OneŠFormer employees who apply for work and are 
eligible for rehire will be given 
first priority hiring preference. 
Group TwoŠCurrent employees whose work is nearing 
completion may be transferred to projects where additional work-
ers are needed. These workers ha
ve the same preference as per-
sons in Group One. 
Group threeŠWhen person in Groups One and Two are un-
available, the Project Manager should show a preference to quali-
fied applicants who are strongly recommended by current Com-
pany employees. 
Group FourŠPersons who do not fall into Groups One, Two 
or Three may be hired  only when absolutely necessary. 
. . . . 
The Company prefers to hire persons with skills in a number of crafts 

whenever possible; multi-craft personnel are more versatile than indi-
viduals whose skills are limited to a particular craft. 
Each of the three pages of the policy manual received as R. Exh. 3 
has ﬁRev. Date 6Œ25Œ02ﬂ at the bottom. Matejek testified that this 

notation at the bottom of the page me
ans that it was revised June 25, 
2002. Notwithstanding this, on cross-ex
amination Matejek testified that 
the first page ﬁkind of said everything that™s on the second and third 

page[s] [of the document] which has been in effect for years.ﬂ (Tr. p. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 98cutting equipment, compressors, 
man lifts, cranes, pickers, 
front-end loaders, forklifts, and boom trucks. The Respondent 
does not own any of the cranes it operates out of Bartow. 
Rather, it rents the cranes from Bud Keene Crane, All Sunshine 
Crane, and Maxim Crane.  The 
Respondent does not hire crane 
operators from another company. A lot of its work in the open 

phosphate mines is pump work and cranes are used to lift and 
set the pumps. Cranes are also used in maintenance work to set 
grating and plate. When cranes are used to repair a drag line, 
which is equipment which digs overburden off the phosphate 
and digs the phosphate out of the ground, the mine usually 
furnishes the crane and the operator. The Respondent has used 
cranes ranging in size from 20 to 110 tons. Of the companies 
from which it rents cranes, All 
Sunshine lets the Respondent bare rent (the Respondent supplies its own operator), Bud 

Keene Crane will not allow the Respondent to bare rent cranes, 
and Maxim Crane sometimes allows the Respondent to bare rent cranes. On 150-ton cranes and above, All Sunshine re-

quires the Respondent to use an All Sunshine operator. 
On April 18, the Florida Gulf Trades Building Council had a 
meeting which Kell attended. It was held at an Ironworkers™ 
union hall, and representatives from all the crafts attended. 
There was a discussion about a lot of work coming up in the 
phosphate industry. The president of the Council, Ed Dees, 
mentioned that union contractors were complaining about the low bids of CCC, and he said th
at an organizing drive should be 
started at CCC to get that Company up to a level playing field. 
On April 20, Kell, who is a business agent and organizer for 
the Union, went to the Respondent™s Bartow facility to fill out 
an application for employment.  
He was given an application by 
one of the Respondent™s secretar
ies, Chris Malys. When he 
completed the application, he was interviewed by the Respon-
dent™s operational ma
nager at Bartow, Terry Atchley. Kell 
testified as follows about this interview: 
 And when I walked in the door, he [Atchley] stood up behind 

the desk.  . . . I shook  his hand and he introduced his self. I 
told him who I was, and sat down. He had my application in 
his hand and he started telling me about CCC Group, said, . . . 
they™re a large company, they do work all over the country 
and overseas, and they™re doing all aspects of construction. . . .
 And I sat down in the chair, again at his desk, and he 
sat down. And he picked up my application. And he says, 
well, what all . . . do you operate? I told him, I said, . . . I 
operate cranes and backhoes and track hoes, loaders, stuff 
like that, but . . . mostly cranes. I said I have a certification 
for crane operator™s license, and . . . I™m qualified to run 
friction, hydraulic, large, small, crawler cranes, the whole 

nine. . . . I told him that I also had a license for running fork-
lifts.  And he lifted the page 
on the application and he 
started looking at the next page, and, . . . then he kind of 
leaned down at the application, looked back at me real 
quick, and he had a real surprised look. And he . . . [did] 
                                                                                            
 247.) He also testified that he firs
t saw page one of the document after 
June 25, 2002. 
that about three times, like a tr
iple take, just bounced up 
and down, like that, looking at me. 
And he says, well, are you still employed with Operat-
ing Engineers? I said, yes, sir. He said, well, why do you 
want to leave the union and come to work here? I said, 
well, . . . I won™t leave the union. I said I can work for the 
union and fulfill my union obligations on my own time. I 
said, but it™s  also my job as a union organizer to go out 
and do such a good job for you that . . . you won™t be 
afraid to hire union people. 
And he shoved the application down like that, and he 
. . . said, well, we don™t hire crane operators . . . we don™t 
hire crane operators, we™ve got four certified crane opera-
tors and two cowboys that run our equipment here, we 
don™t hire crane operators.  
And I was getting up at the 
same time. I saidŠhe said, he was kind of extending his arm towards the door. And I 
said, well, you know, I can do more than just operateŠno, 
he said we™ve got four certified operators and two cow-
boys that run our equipment and we don™t hire crane op-
erators. And he said, besides, our guys do more than just 
operate equipment. And we™re both standing by 
now and he™s extended his 
arm to the door. And I said, well, I do more than operate, 
too, I said I worked for Milton J. Wood Company for the 
last five years down at Tropicana, and I said whatever we 
was doing there, I was involved. I said . . . I can burn, 
weld, tie rebar, build forms, finish concrete, hang iron, you 
name it, I™ve done it . . . I said and you can call them and 
check with them. I™ll tell you right now, they™ll tell you 
I™m an asset to your company.  
And by now, I™m out the door and he™s standing at the 
doorway. And he says, well, CCC™s non-union down here 
in Florida. He said, but we do have a union side, he said 
are you willing to travel? I said yes, sir. He said, well, do 
you mind if I send a copy of your application to . . . Bruce 

Hillman . . . out of San Antonio. I told him . . . I don™t 
mind if you do that. He said, well, he™d send it out there in 
case he could use me somewher
e, but we don™t hire crane 
operators. If we need additional cranes with operators, . . . 

we rent a crane with operato
rs. We don™t hire crane opera-
tors. I said, well, okay, . . . I appreciate your time, keep me 
in mind, if you change . . . [y
our] mind. He said he would. 
And, . . .  [in] three minutes time, I was out the door. it 
was that quick. [Tr. 108Œ111.] 
 In his application (GC Exh. 9), 
Kell indicated that he was ap-
plying for an operator™s position. On page two of the applica-

tion, Kell listed as his most recent employer the Operating En-
gineers, Local 925, he indicated 
that his job title was organizer, 
and for ﬁDutiesﬂ he indica
ted ﬁEducating nonunion employees 
of Section 7 Rights.ﬂ On the tw
o pages of skills assessment, 
which is a part of the application, Kell indicated that he had 5 

years™ journeyman experience in both light and heavy rigging, 
5 years™ experience in heavy equipment repair, diesel engine 
repair, and small engine repair, 
8 years journeyman experience 
in each of the skills of operating a boom truck, hydraulic crane, 
 CCC GROUP, INC. 99conventional crane and forklift, and 5 years™ journeyman ex-
perience on both an excavator and rubber tired loader. Kell also 
indicated on the second skills assessment page that he was a 
crane operator and a hoe operator, track or rubber tired. In the 

ﬁADDITIONAL 
COMMENTSﬂ section on the second page of the 
skills assessment of the application, Kell wrote ﬁCertification of 

crane operators license #98085978 De
signations 1, 2, 3, 4 [GC 
Exh. 8], IMC Site Specific Mine Safety & Health Administra-

tion Training, Florida Phosphate
 Council Safety Program.ﬂ On 
cross-examination Kell testified that no employee at CCC had 

referred him and he had never 
worked for the Respondent be-fore. Atchley testified that Kell filled out an application, and he 
had a discussion with Kell at the time.
3 Atchley testified as 
follows about this meeting:  I did hear someone in the lobby area asking for an application, 
to fill out an application. And then I was asked if I had time to 
see someone.  I responded yes. 
Mr. Kell came into my office and to sit down [sic] for 
us to have a discussion whic
h I assumed would be about 
employment opportunities. Mr. Kell introduced himself 

and identified himself as being a representative of an Op-
erating Engineers local union, 
and that he would like to 
talk with me about the opportunities and possibilities of 

providing crane operators. 
Mr. Kell continued to tell me about his organization, 
what they do as far as having crane operators, qualified 
crane operators, that they can provide any type of operator, 
day or night, weeke
nds, outages, that local area or some-
body out of the . . . [way] areas. 
After Mr. Kell had the opportunity to explain to me 
what his opportunities of services that he thought he might 
could possibly provide to CCC Group through his organi-
zation, I then informed him how our operation was staffed 
and how we operated, that we did not own cranes at the 
Bartow office, that if we needed to rent cranes, we had 
people in our employ already that had crane operator 
skills, that we could use them, or if we needed to rent a 
crane with an operator on it, the crane rental companies 
always provided us operators, so I did not have a need for 
anyone to provide just cran
e operators to us. [Tr. 278, 
279.] 
 On rebuttal Kell testified that he did not verbally introduce 
himself to Atchley as a representative of the Operating Engi-
neers local; that he did indicate 
who he was on his application; 
that he did not tell Atchley that his local could provide qualified 

crane operators for day or night
, or weekends or outages; and 
                                                          
 3 The following exchange occurred between Respondent™s attorney 
and Atchley: 
Q. Did you ever interview him [Kell]? 
A. I don™t understand the exact definition of the word inter-
view. 
Q. Well, did Mr. Kell ever come to CCC Group™s office and 
talk to you about employment? 
A. He came to our office and f
illed out an application. And, 
yes, I did have a discussion with him.
 that three or four times during this meeting Atchley said that 
CCC does not hire crane operators. 
General Counsel™s Exhibit 3 is the classified ad that the Re-
spondent ran in the Lakeland, Fl
orida newspaper the Ledger on 
May 3 through 8. It reads as follows: 
CRANE OPERATOR ENR Top 400 industrial contractor has a position for a con-
ventional/hydraulic crane operator in our Bartow office. Top 
pay and benefits. Call 863/533-1494. 
EOE/Post Offer Drug Screen. 
 The telephone number in the ad is the Respondent™s telephone 

number at its Bartow facility. Ma
tejek testified that he did not 
recall when the last time before the May 2001 ads the Respon-

dent placed an ad for crane operators; that he thought that the 
Respondent™s corporate office placed the ad; that the Respon-
dent did not need crane operators at Bartow in May 2001; that 
the corporate office had input from Bartow to place the ad; that 
he did not remember if he or Atchley or a secretary asked for 
the ad to be placed; and that  
 [w]e were bidding on some projects that were going to start 
later on that year and we though
t as a possibility that some of 
the work we had going on, with operators on it, might run 

over each other, so there™s a chance we might need an opera-
tor later on in the year. So we put an ad then to see. 
 Matejek further testified that 
the Respondent did hire a crane 
operator, Paul Harrell, later in the year; and that at CCC™s op-

eration in Bartow only he or Atchley have the authority to in-
terview and hire.  In response to questions of Respondent™s 
counsel, Matejek testified that at
 the time the ads were placed 
the Respondent (a) had 10 to 12 employees at Bartow who 
could operate cranes, and many of them had worked for the 
Respondent for years, and (b) thought that it would eventually 
need crane operators on the Cargill Bartow phosphate reactor 
project which was in progress at the time. Cranes were used on 
the Cargill Bartow project to 
hang iron and set equipment up. This was done toward the end of August 2001 when Harrell 

was hired.  
On May 8, Milton Lee, who has been a crane operator for 33 
years, telephoned the Respondent™s office in Bartow. He had 
seen the above-described ad. Th
e lady who answered the tele-
phone told him that he had to come in and fill out an applica-

tion. When she started to give him directions he realized that he 
used to work in the same build
ing with a company called Flor-
ida Equipment, and the lady w
ith whom he was speaking, Ma-
lys, also used to work at Fl
orida Equipment. Milton Lee testi-
fied as follows about this telephone call: 
 We talked a little bit. I asked Chris a little more about the job. 
She said . . . she couldn™t answer those questions, that I would 
have to come by and fill out the application. I told her I was 
working and I couldn™t come by, at that time, was there any-
body that possibly I could talk with over the phone. She said 
she wasn™t sure, that she would see. 
. . . . . . . At that time, Terry Atchley came on the telephone 
and I . . . introduced myself and [said] that I had called in-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 100 
quiring about the ad in the paper. And he started to give 
me a little run down of the company. They were out of San 
Antonio, a large company, worked through the United 
States and overseas. 
And he went on to explain to me that they didn™t have 
any cranes here, that they bare rented, and that they were 
looking to hire two more crane operators in the Bartow 
area, that they had already hired one that they classed as a 
crane operator. 
We talked a little further. I exchanged some back-
ground with him. He gave me a little more on the com-
pany. I asked him how much he was paying. he said it 
started at $17. 
 Milton Lee further testified that 
Atchley did not ask him if he 
was in the Union and he did not tell Atchley that he was in the 
Union; that after Atchley told him the starting pay Atchley 
ﬁadded at the same time that they expected there would be other 
duties to be performed except for running the crane, when you 
weren™t running itﬂ (Tr. 138); that he understood this to mean 
that if the Respondent did not ha
ve a crane to operate, he would 
be expected to do multijobs; that at the time he was making 

more than $17 and he told Atchley this; and that Atchley said 
that if he was still interested in the job, he needed to come in 

and fill out an application. Milton Lee never filled out an appli-
cation with the Respondent. 
Respondent™s Exhibit 5 is a ﬁCCC G
ROUP, INC., 
CONDITIONAL 
JOB OFFERﬂ to Marvin Lee. The ﬁDate of Job 
Offerﬂ is ﬁ05/23/01ﬂ and the 
ﬁDate of Employmentﬂ on the 
same form is ﬁ5/29/01.ﬂ The form
 also indicates ﬁoperatorﬂ on 
the ﬁCraft/Skill levelﬂ line. Matejek testified that he inter-

viewed and hired Marvin Lee, 
who was offered the job on May 
29; that Marvin Lee was the first person hired after Kell ap-

plied; that he hired Marvin Lee instead of Kell because Marvin 
Lee was more qualified than Kell and Marvin Lee was a rehire; 
that while he hired Marvin Lee as an operator, Lee did not work 
as an operator but rather he worked in the shop doing fabrica-
tion work; that Marvin Lee quit after a week; and that he did 
not use Marvin Lee to operate cranes during the week that he 
worked for CCC. 
Respondent™s Exhibit 4 is the a
pplication for employment of 
Marvin Lee, dated ﬁ05/25/01,ﬂ fo
r a ﬁtop operatorﬂ position. It indicates that Marvin Lee worked for CCC before. In the skills 

assessment portion of the application he indicated that he did  a 
variety of things, including 30 years operating hydraulic cranes 

and 10 years operating conventiona
l cranes. Marvin Lee indi-
cated that he had experience as a foreman or supervisor in 

about 50 of the approximately
 80 categories listed. Respon-
dent™s Exhibits 4 and 5 were not introduced. 
On May 25 after a regularly scheduled union meeting, mem-
ber Milton Lee told Kell that he had seen an ad in a newspaper 
for crane operators for CCC and he telephoned the Respondent. 
Kell obtained a copy of the ad. On cross-examination Kell testi-
fied that a fellow member, Milton Lee, told him that during his 
interview Atchley said that th
e Respondent had already hired 
one man as a crane operator and was looking to hire another. 

Milton Lee has been a member of this Union for 33 years. He 
testified that he attended this 
union meeting and after the meet-
ing he told Kell that he saw th
e Respondent™s classified ad for 
crane operator, and he telephoned the Respondent about the ad. 
Before work on the morning of May 31 Robert Willis, an 
employee of the Respondent si
nce mid-May 2001, presented 
Atchley with a letter of inte
nt to organize the Respondent™s 
employees (GC Exh. 11). Willis had not indicated that he was a 

member of Iron Workers Local 387 to the Respondent prior to 
this. On May 31 for the first 
time while working at CCC Willis 
wore union paraphernalia, namely a 
union shirt and hat.  Willis 
testified that he was supposed to go out in the field that day but 
Atchley asked him to stay in the shop area; that he had never 
worked in the shop prior to that
; that about 45 minutes later he 
was told to go to Matejek™s office
; and that just he and Matejek 
were present. With respect to what was then said, Willis testi-
fied as follows: 
 He said he needed to lay me off due to he didn™t need any 
ironworkers. And I told him that I hadn™t done any iron work 
since I™d been there. And he said that he didn™t need me. And 
I asked who was going to do my job. He said he™d get a la-
borer to do my job. And I told him that I was more than will-
ing to do labor type work. And then he yelled at me and said 
that this was a union company andŠor he didn™t know what I 
was up to, but this was a union company and it was going 
toŠ he cursed, he said the F word, that it was going to stay 
that way. 
JUDGE 
WEST: I™m sorry. For the record, you said this is 
a union company? 
THE WITNESS: He saidŠI™m sorry, a non-union com-
pany and it was going to F™ing stay this way. 
 Counsel for the General Counsel 
indicated that Matejek™s al-
leged statement was only being offered to show animus. Willis 

further testified that a few days earlier Atchley told employees 
that the employees needed to be at work on time because the 
company was so piled up with work; that he asked Matejek if it 
would be alright if he showed up for work and filled in for peo-
ple who missed work or were laid off; that Matejek then said 
that he would get Willis for trespassing; that Matejek said he 

could get his personal tools; th
at when the shop foreman asked 
him what was happening he told 
him that he was laid off be-cause of his union affiliation, and Matejek then came up to him 
and said that if he didn™t leave the property he would ﬁfuckingﬂ 
drag him off himself; and that he told Matejek that he did not 
want any violence and he would leave on his own accord.
4 On 
cross-examination Willis testified that on May 26 he got up in a 

man lift and stood on the midrail, 
which is a safety violation; 
that the violation was witnessed by a safety representative of 

the Respondent™s customer; that this safety violation was 
brought up at a safety meetin
g on May 30 by Respondent™s 
safety director, John Halbrooks; that when Halbrooks asked if 
there were any comments he, Willis, said that he did not agree 
with the way the incident was described because on two previ-
                                                          
 4 Willis filed a charge with the NLRB the afternoon of May 31 GC 
Exh. 14. The charge alleges that CCC discharged Willis because of his 
union sympathies and physically thr
eatened Willis. Willis went back to 
work on June 4.  Four days later W
illis quit. The charge was settled GC 
Exh. 15. The settlement agreement contains a nonadmission clause. 
 CCC GROUP, INC. 101
ous occasions before the incident he complained that he and the 
operator of the man lift were not properly trained and he did not 
feel safe doing the work, notwithstanding this the foreman 
made him and his coworker use the man lift, and he thought 
that the foreman should take th
e violation and not the two em-ployees who were not properly trai
ned; that Halbrooks then told 
him not to ﬁsquare up to himﬂ (Tr. 168) and Halbrooks pointed 
his finger at him; that at this point he told Halbrooks that he 
was not going to take any ﬁass ch
ewingsﬂ; and that he did not 
believe that he was going to be 
in trouble because of what he said to Halbrooks after the safety meeting because he, Atchley 

and Halbrooks ﬁall talked and everyone was fine, we shook 
hands, and we left . . . [a]nd I considered everything was fine.ﬂ 
(Tr. 175) Willis also testified 
on cross-examination that on May 
31 he told employees in the shop when he went to get his tools 

that he was laid off due to his 
union affiliation; that there is no 
reference in his affidavit to the NLRB to Matejek cursing when 

he told him to leave the premises or threatening to drag him 
off5; that a Mine Safety and H
ealth Administration (MSHA) 
inspector, John Reed, ordered him off a mine site on June 7 

because while he had given the Respondent a document indicat-
ing that he had the necessary training to work on a MSHA mine 
site, the inspector determined th
at this was not true; that CCC 
then put him to work in the shop; and that the next day he quit. 
Matejek testified that he was in Miami with a client on May 
30, and Atchley telephoned him 
on his cellular telephone while he was on his way back to Bartow; that he told Atchley to have 
Willis work in the shop the next morning and he would take 
care of the matter; that on May 31 he told Willis that he was 
going to lay him off so he could 
get another job, and he could 
get his personal tools out of the shop; that subsequently the 
shop foreman called him and said that Willis was in the shop 
hollering and screaming; that he went to the shop and told 

Willis to get off the property; that he did not curse Willis and 
he did not make any comments that the Company is a non-
union company and it was going to stay that way; that after 

Willis left, he telephoned the co
rporate office in Texas on May 
31, and he was told to reinstate Willis; and that Willis came 

back to work and then quit days later after he was told to leave 
a mine site by a MSHA inspector because although Willis, as 
required, carried  a certificate on his person indicating that he 
had been to school, passed traini
ng to work in mines, and had worked in mines, Willis admitted to the inspector that he had 

never worked in the mines. Subs
equently Matejek testified that 
he thought he might have telephoned corporate offices on May 

30 and told John Moran, who is in charge, that he was going to 
lay Willis off the next morning. 
On June 4 Kell telephoned the Respondent and he asked the 
woman who answered if they were hiring. The woman told him 
that he would have to fill out an application and when he told 
her that he had already filled one out she told him that the Re-
spondent keeps the applications
 active for 6 months but he 
could come in and reapply. Su
bsequently he  stopped at the 
                                                          
 5 As noted above, the charge filed May 31 with the Board (GC Exh. 
14), regarding Willis™ discharge includes an allegation that CCC, 
through its agents and representatives ﬁ.physically threaten . . . ed] 
Willis. . . .ﬂ` 
Respondent™s office and told the secretary, Chris, that a friend 
of his told him that  he had seen an ad in the paper for crane 
operators. The secretary told him that was last month but he 
could fill out an application. When he told the secretary that he 
filled out an application last month, she spoke to Atchley, who 
looked at Kell, and then the secretary told Kell, ﬁ[W]e™re not 
hiring crane operators.ﬂ (Tr. 118.) The Respondent never con-
tacted him after this.  
In August 2001, Paul Harrell was hired as a crane operator. 
His application for employment, 
which is dated ﬁ8/21/01,ﬂ was received as General Counsel™s E
xhibit 4. Of the total of about 
80 ﬁSKILLSﬂ categories listed on the two-page skills assess-
ment portion of the application, Harrell wrote 6 years for heavy 
rigging, 6 years for hydraulic crane, and 6 years for aerial lift 
off road haul truck, dump truck. According to that portion of 
Paul Harrell™s ﬁCONDITIONAL 
JOB OFFER,ﬂ form, Respondent™s Exhibit 1, his ﬁCraft/Skill levelﬂ was ﬁmulti.ﬂ Matejek filled out 

this portion of the form and he also wrote ﬁ8/24/01ﬂ for the 
ﬁDate of Employmentﬂ on the form. On the portion of the Con-
ditional Job Offer form filled out by Paul Harrell, he wrote ﬁ8Œ
20Œ01ﬂ for the ﬁDate of Job Offer.ﬂ According to the testimony 
of Matejek, the last time that
 the Respondent hired a crane op-
erator before that was in May 2001 when it hired Marvin Lee, 

who as noted above did not oper
ate cranes while he was em-
ployed by the Respondent. Paul Harrell did operate cranes for 

the Respondent. Matejek testified 
that he interviewed and hired 
Paul Harrell; that one of the Respondent™s employees, Keith 

Harrell, recommended Paul Harrell, who is Keith Harrell™s 
nephew; that the Respondent hires multicrafted people as much 
as it can and he discovered du
ring his interview with Paul 
Harrell that he could operate cr
anes, weld, bolt steel, and hang 
iron, among other things; that wh
ile Paul Harrell™s application 
does not list welding, Keith Harrell told him that Paul Harrell 
could weld and he had 6 to 7 year
s experience as a welder; that 
Paul Harrell was hired as a multic
raft employee; and that Paul 
Harrell operated a crane 13 of the 45 days he worked for the 

Respondent. On cross-examination, Matejek testified that Keith 
Harrell had been working for CCC about 1 week when he rec-
ommended that Paul Harrell be hired.  
The Respondent™s hourly labor rate and equipment rate 
schedule as of ﬁ8/15/01ﬂ was received as General Counsel™s 
Exhibit 2. In October 2001, Paul Harrell 
was fired by the Respondent. 
Harrell had been operating a 110-
ton crane, which was rented 
from All Sunshine, on the reactor at
 the Cargill Bartow plant.  
According to the testimony of Matejek, Paul Harrell got into a 
scuffle with some folks at the Cargill Bartow Plant, and a Car-
gill representative, who saw the scuffle, said that Paul Harrell 
had to get off Cargill™s property. His payroll record for the year 
2001 through payroll period ending 
ﬁ11/26/01ﬂ was received by 
stipulation as General Counsel™s Exhibit 16. The Respondent 
also stipulated that the operator
 safety checklist stubs provided 
by the Respondent pursuant to the General Counsel™s subpoena 

show that Harrell operated a crane in 2001 on the following 
days: August 25, 26, 28, and 29, 
September 6, 20, 21, 26, and 
30, and October 2, 3, 4, and 
11. Additionally, the Respondent 
stipulated that the cranes operated by Harrell included a 110Œ
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 102 
ton Krupp crane and a rough terrain Grove 750.
6 One of the 
Respondent™s other employees, Ge
rald Caulder, operated the 
crane after Paul Harrell was fired. Matejek testified that after 
Paul Harrell was fired, CCC did not hire any other person to 
operate cranes; that if he had 
not hired Paul Harrell he would 
not have hired Kell because he had other applications which 
indicated that the applicants were better qualified than Kell (Tr. 
p. 239), and he ﬁprobablyﬂ woul
d have hired any one of these 
other applicants before he w
ould have hired Kell (Tr. 240).
7  General Counsel™s Exhibits 6(a) through (nn) are invoices 
dated from February 14 to De
cember 12, 2001, from All Sun-shine Crane Rental Corporation to the Respondent for crane 
rentals. Respondent™s Exhibit 10 are its operator safety check lists 
prepared by CCC employees who operated cranes from March 
29 to December 15, 2001. 
Respondent™s Exhibit 11 is a 
monthly crane use report for 
the months of April  through December 2001, which indicates 
which of CCC™s employees operat
ed cranes during that period 
of time. And Respondent™s Exhibit 12 is a crane use summary 
showing by month how many times during this period a CCC 

employee operated a crane. 
General Counsel™s Exhibits 7(a) through (z) are invoices 
dated from September 26, 2001, to December 27, 2002, from 
Maxim Crane Works to the Respondent for crane rentals. 
Respondent™s Exhibit 13 are operator safety check lists pre-
pared by CCC employees who operated cranes from January 
through December 30, 2002 Respondent™s Exhibit 14 is a 
monthly crane use report for 
the months of January through December 2002 which indicates 
which of CCC™s employees operat
ed cranes during that period 
of time. There are no entries for March, April, May, July, Oc-

tober, and November 2002 becaus
e CCC did not operate cranes 
during that period. And Respondent
™s Exhibit 15 is a crane use 
summary showing by month how ma
ny times during this period 
a CCC employee operated a crane. 
Atchley testified that there 
had been a drastic reduction of crane use through the year 2002 

because CCC did not have the type of work which generated a 
lot of crane use or there had been minimal use with crane rental 
services that provided an operator. 
On January 18, 2002, Kell went 
to the Respondent™s office with about 18 other business agents and organizers. All of the 
other union representatives filled 
out applications. He told the 
secretary, Chris, that he already filled out an application, and 

she told him that he did not have to fill out another one because 
the application would be kept active for years. 
On June 6 or 16, 2002, Christ
opher Rose was sent to work for the Respondent for 1 night as a laborer by Able Body, 
which is a temporary service. He
 testified that he drove his truck, which had an Ironworkers™ union sticker on it, to the 
                                                          
                                                           
6 Kell subsequently testified that he was qualified to operate both of 
these cranes. 7 Matejek cited the applications of
 William Branch (R. Exh. 9), who 
was also recommended, Jon Roark (R. Exh. 8) who previously worked 
for CCC, Jeffrey Owens (R. Exh. 7), 
and Donnie Hall (R. Exh. 6). Of 
the four, Matejek interviewed Rourke
. He did not hire Rourke because 
of something one of CCC™s managers who worked in Arkansas said 

about Rourke™s attitude. Respondent™s facility that night; 
that after he arrived at the 
Respondent™s facility, he rode in a truck with John Taylor, who 
he described as a CCC supe
rvisor, to the jobsite88; that Taylor 
was in a position to see the union sticker on his truck before 

they left the Respondent™s facility;
 that while they were driving 
to the jobsite he asked Taylor 
about CCC; and that Taylor made 
the following statement: 
 He started off by saying that the company was out of Texas. 

he named two or three Texas cities, and gave some numbers 
behind them, the biggest one 
being San Antonio. And ex-
plained that he was here with the company, looking for work, 

because work was slow elsewhere in the country, and that 

they™re a really good company, they can be pretty big, if they 
could get by the bullshit with the damn unions. Basically, 
what he said word for word. 
 Rose further testified that the matter of the unions did not come 

up again either that night or when Able Body sent him to work 
the night shift for the Respondent on a downed drag line on 
July 3, 4, and 5, 2002. Before working for the Respondent as a 
temporary employee, Rose had f
iled two applications for em-ployment with the Respondent. The first was filed in June 2001 

while he was still in the Ironw
orkers. He and several other 
Ironworkers went to the Respondent™s facility dressed in union 
paraphernalia and filled out applications. He was told by the 
secretary, Chris, that the company was not hiring at the time. 
He filed another application (R. Exh. 2), on April 29, 2002. 
This time he was referred by
 someone who knew someone who 
worked for the Respondent, Wade Prine. This time he was in-
terviewed by Atchley who asked him where he learned how to 
weld. He told Atchley that he was an ex-apprentice out of the 
Iron Workers Local 397 but he was not longer in the Union. 
Atchley then told him that the Company was not hiring at the 
time and he would give him a ca
ll if something came up. Rose 
never received a telephone call from the Respondent. On cross-

examination, Rose testified that
 he did check off the ﬁYesﬂ box 
on the April 29, 2002 job application in answer to the question 

ﬁHave you been convicted of a cr
ime in the past ten years, ex-
cluding misdemeanors and summary offenses, which has not 

been annulled, expunged, or sealed
 by a courtﬂ; that he did not 
check off the box on the application indicating that he had ap-

plied with the Respondent before; and that in December 1997, 
he was convicted of burglary and 
grand theft, dealing in stolen 
property, and felony possession of a hunting rifle while on pro-

bation, and he was sentenced to 
a year in jail but he was re-
 8 Rose testified that Taylor was a supervisor since Taylor was the 
one he and the other two temporary workers who went to Respondent™s 
facility with him handed their tickets
 to, since Taylor was in control 
telling everybody what to do including CCC employees, since he be-
lieved that his ticket indicated that 
he should report to Taylor, and since 
there were no other CCC or Able Body
 supervisors at the jobsite that night. Matejek testified that Taylor is a supervisor; and that supervisors 

(1) plan and schedule work for the crews that work under them, (2) 
assign employees work, (3) base th
e assignments on the capabilities of 
the people who are to perform the work, and (4) make judgments about 
which duties to assign to the employee when he makes assignments on 
a daily basis. 
 CCC GROUP, INC. 103
leased after 4 months for good beha
vior and for taking self help 
programs. Respondent™s Exhibit 2 was not introduced. 
Respondent™s Exhibit 16 are the 
operators safety check lists 
for January 3, 6, and 7 2003, all of which were filled out by 
Larry Ray. 
Analysis 
Collectively paragraphs 5(a), (b), and (c) of the complaint al-
lege that on or about April 20 
Respondent refused to consider 
for hire and refused to hire em
ployee applicant Kell because he 
joined, supported, and assisted 
the Union, and engaged in con-certed activities, and to discourag
e employees from engaging in 
these activities.  As forth set by the Board in 
FES
, 331 NLRB 
9, 12 (2000), 
 The issues raised by the case . . . go to the most fundamental 

rights guaranteed by the Act. Protecting the exercise by work-
ers of full freedom of association and self-organization is an 
express, central policy of the Act. See NLRA, Section 1. Un-
questionably, the denial to employees of access to the work 
force because of their union activity or affiliation runs directly 
against this policy. The Board™s treatment of allegations of 
discriminatory refusals to consid
er or to hire and its determi-
nation or related remedial issues is a measure of the Board™s 
effectiveness in giving substance to the rights it is charged to 
protect. 
 To establish a discriminatory refusal to hire, the General 
Counsel must, under the allocation of burdens set forth in 

Wright Line, 251 NLRB 1083 (1980), enfd. 662 F.2d 899 (1st 
Cir. 1981), cert. denied 455 U.S. 989 (1982), first show the 

following at the hearing on the merits: (1) that the respondent 
was hiring or had concrete plans to hire, at the time of the al-
leged unlawful conduct; (2) that 
the applicants had experience 
or training relevant to the announced or generally known re-

quirements of the positions for hire, or in the alternative, that 
the employer has not adhered un
iformly to such requirements, 

or that the requirements were themselves pretextual or were 
applied as a pretext for discrimination; and (3) that antiunion 
animus contributed to the decisi
on not to hire the applicants. 
Once this is established, the burden will shift to the respondent 
to show that it would not have 
hired the applicants even in the 
absence of their union activity or
 affiliation. If the respondent 
asserts that the applicants were not qualified for the positions it 
was filling, it is the respondent™s 
burden to show at the hearing 
on the merits, that they did not possess the specific qualifica-

tions the position required or that others (who were hired) had 
superior qualifications, and that
 it would not have hired them 
for that reason even in the absence of their union support or 

activity. In sum, the issue of whether the alleged discriminatees 
would have been hired but for 
the discrimination against them 
must be litigated at the hearing on the merits. 
If the General Counsel meets his burden and the respondent 
fails to show that it would have made the same hiring decisions 
even in the absence of union activity or affiliation, then a viola-
tion of Section 8(a)(3) has been
 established. The appropriate 
remedy for such a violation is a cease-and-desist order, and an 

order to offer the discriminatees immediate instatement to the 
positions to which they applied or, if those positions no longer 
exist, to substantially equivale
nt positions, and to make them whole for losses sustained by 
reason of the discrimination 
against them. [Footnote omitted. 
And as set forth by the Board in 
FES, supra at 15, 
 To establish a discriminatory refusal to consider, pur-
suant to Wright Line, supra, the General Counsel bears the 
burden of showing the following at the hearing on the 

merits: (1) that the respondent excluded applicants from a 
hiring process; and (2) that 
antiunion animus contributed 
to the decision not to consider the applicants for employ-

ment. Once this is established,
 the burden will shift to the 
respondent to show that it would not have considered the applicants even in the absence of their union activity of af-
filiation. 
If the respondent fails to meet its burden, then a viola-
tion of Section 8(a)(3) is esta
blished. The appropriate rem-
edy for such a violation is a cease-and-desist order; an or-

der to place the discriminatees in the position they would 
have been in, absent discrimi
nation, for consideration for 
future openings and to consider them for the openings in 
accord with nondiscriminatory criteria; and an order to no-
tify the discriminatees, the charging party, and the Re-
gional Director of future openings in positions for which 
the discriminatees applied or substantially equivalent posi-
tions. [Footnote omitted.] 
 With respect to the refusal to consider allegation, General 
Counsel on brief contends that animus towards the Union ap-
pears to be not merely a factor but the sole factor in CCC™s 
decision to refuse to consider Kell; that Kell was better quali-
fied than Paul Harrell, but co
nsideration of his application ended as soon as Atchley learned that Kell was a union organ-

izer; that while Atchley told Kell a number of times that CCC 
does not hire crane operators, CCC sought to do just that when 
it placed the above-described classified ad in the Lakeland 
Ledger seeking applications, an
d when it told Milton Lee to 
come in and fill out an application; that when CCC hired a 

crane operator in August, Paul
 Harrell, Kell was never called 
despite the evidence that CCC kept 
applications on file for ﬁsix 
months or yearsﬂ; that CCC ex
cluded Kell from its regular 
hiring process; and that CCC failed to adduce any evidence 

establishing that it would not 
have considered Kell for hire 
even in the absence of his 
union activities. CCC on brief argues 
that General Counsel™s refusal to consider case fails because as 
stated in 
Kanawah Stone Co.
, 334 NLRB 235 (2001): 
 [E]even assuming that the General Counsel met his threshold 
burden under 
FES, we find that his case in chief was rebutted 
by the Respondent™s showing that it lawfully would not have 

considered the applicants, even absent their union activity, be-
cause none of the applicants met any of Respondent™s three 
hiring criteria [namely (1) employees on temporary lay off, 
(2) former employees, or (3) referrals from existing employ-
ees]. 
 In Kanawah Stone Co., supra at 1, the Board indicated that 
ﬁ[p]ersons who do not fall into one of these categories are not 

considered for hire.ﬂ CCC also argues that the evidence does 
not show that Kell was excluded from the hiring but rather he  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 104 
fell into group four under CCC™s hiring preferences because he 
was not a former employee, a transfer from another CCC pro-
ject or a referral from a curre
nt CCC employee. Finally, CCC 
indicates on brief that Atchley had a brief interview with Kell 

after Kell completed his application. 
Atchley™s description of what occurred after Kell filled out 
an application at CCC on April 20 is set forth above. Atchley 
was not willing to concede that he interviewed Kell. When he 

testified at the trial herein Atchley did not want to treat what 
occurred with Kell on April 20 as a situation where Kell was 
seeking a job. Rather Atchley took the tack that Kell was there 
to sell the services that the 
Union could provide. The problem 
with this approach is that it does not explain why Kell would 

take the time to fill out a job application. Perhaps at some point 
CCC will argue that it was only Kell™s means of getting his foot 
in the door so that he could ma
ke his sales pitch to Atchley. 
Unwittingly Atchley showed CCC™s 
cards in that while he is 
not a credible witness, he was indicating how he treated Kell™s 
April 20 visit to CCC Bartow office. Atchley and CCC never 
considered Kell as a job applicant. Atchley demonstrated this 
with his testimony at the trial herein. In 
NLRB v. Town & 
Country Electric, 516 U.S. 85 (1995), the Supreme Court ap-
proved the Board™s position that the definition of employee in 
Section 2(3) of the Act include
s professional organizers who obtain employment with the employer solely for the purpose of 

organizing the employer™s work force. Kell was a credible wit-
ness. His testimony about his April 20 meeting with Atchley is 
credited. Not only did Atchley show CCC™s cards with his tes-
timony about his April 20 interview with Kell, but Atchley 
failed to specifically deny that he told Kell that ﬁCCC™s non-
union down here in Florida.ﬂ  Once he realized that he had a union organizer in his office, 
Atchley wanted to determine 
whether Kell was going to continue organizing, and more par-
ticularly try to organize CCC™s employees. That is why he 
asked Kell if he was going to leave the Union. The fact that 
Atchley then lied to Kell five or six times by telling him that 

CCC did not hire crane operators further demonstrates that 
Atchley was not going to consider
 Kell™s application. Atchley 
did not specifically deny tell
ing Kell a number of times that 
CCC does not hire crane operators. And the fact that Atchley 
then told Kell, a declared union organizer seeking a job with 
CCC, in this context that ﬁCCC™s nonunion down here in Flor-
idaﬂ is an indication of CCC™s antiunion animus.9 General                                                           
                                                                                             
9 CCC™s antiunion animus is further demonstrated by the May 31 
termination of Willis after he gave 
Atchley a letter indicating that he 
was going to attempt to organize CC
C™s employees. The safety meeting 
discussion was not cited by Matejek 
for the reason for the termination 
when he told Willis he was being laid off because ther
e was not enough work. Neither Halbrook nor Atchley 
refuted Willis testimony that the 
safety matter discussion was amic
ably resolved on May 30. Willis™ 
testimony is credited both with respect to what occurred on May 30 and 
what occurred on May 31. Matejek lied to Willis on May 31 when he 
told him that he was being laid of
f because there was not enough work. 
CCC had plenty of work at that time. Matejek lied under oath when he 
testified that he discussed Willis™ la
y off with company management in 
Texas on May 30. He realized as he 
was testifying that if he telephoned 
Texas to discuss the layoff on May 31 why wouldn™t he discuss the lay 
off on May 30 when he claimed th
at Atchley telephoned him on his 
cellular phone (uncorroborated by Atchley and not credited) early 
Counsel has demonstrated that CCC excluded Kell from the 
hiring process and that antiunion animus contributed to the 
decision not to consider Kell for employment.  
Has CCC shown that it would not have considered Kell even 
in the absence of his union activity or affiliation? As noted 
above, on brief CCC cites 
Kanawah Stone Co
, supra, for the 
proposition that a respondent can 
rebut General Counsel™s case 
in chief by showing that it lawfully would not have considered 
Kell, even absent his union acti
vity, because he did not meet 
any of respondent™s three hiring 
criteria, namely (1) employees 
on temporary layoff, (2) former 
employees, or (3) referrals 
from existing employees. But as noted above, in 
Kanawah 
Stone Co., supra at 1, the Board indi
cated that ﬁPersons who do 
not fall into one of these categories are not considered for hire.ﬂ 

In the instant case, CCC did not 
limit its hiring to these three 
categories. Indeed CCC placed a 
classified ad in the Lakeland 
Ledger for crane operators. And Atchley did not ask Milton Lee 
if he was being referred by a CCC employee when Lee tele-
phoned and spoke to Atchley about the ad. CCC argues it has 
written hiring policies (R. Exh. 3), which establish preferential 
hiring priorities for field projects
. However, each of the three 
pages of Respondent™s Exhibit 
3 indicates that it was revised 
ﬁ6Œ25Œ02.ﬂ Matejek conceded that he
 first saw page one of the document after June 25, 2002. Bu
t Matejek testified that the 
first page ﬁkind of said everything that™s on the second and 
third pages which has been in effect for years.ﬂ On brief, Gen-
eral Counsel cont
ends as follows: 
 Moreover, the document Matejek claims was its [CCC™s] 
published policy at the time Kell and [Paul] Harrell applied 
for hire, in 2001, pages 2 and 3 of the current hiring policy, 
does not include a preference for employee referrals, despite 
 enough for him to telephone Texas. 
The only thing that changed be-
tween May 30 and when he laid Willis off on May 31 was the fact that 
Willis for the first time wore union paraphernalia and gave Atchley the 
letter indicating that Willis was going to attempt to organize CCC™s 
employees. Matejek did not put Texa
s on notice on May 30 that he was 
going to lay Willis off. There may have been a call to Texas on May 30 
about the Miami job but it was not shown that Texas was placed on 
notice on May 30 that Willis was going to
 be laid off. When Texas was 
placed on notice, Matejek was directed to immediately rehire Willis. 
Willis was laid off on May 31 because he wore union paraphernalia and 
gave a letter to Atchley indicating that Willis was going to attempt to 

organize CCC™s employees. The fact
 that Matejek was willing to 
change his testimony on this matter a
nd fabricate testimony as he real-

ized that there was a problem with his first version demonstrates the 

length to which he would go to obfuscate the truth. Matejek was not a 
credible witness. I would not cred
it any of his testimony unless it is 
corroborated by a reliable witness or reliable documentation. Atchley 
was willing to tell a declared union organizer that
 ﬁCCC™s non-union 
down here in Florida.ﬂ Willis™ testim
ony that Matejek told him when he 
was laying him off that CCC was a nonunion company and it was going 

to stay that way is credited. Once again CCC demonstrated its antiunion 

animus. Notwithstanding the fact that Rose is a convicted felon, Taylor 
did not testify to deny that he made
 the statement attributed to him by 
Rose. In these circumstances, Rose™s
 testimony is credited. But as 
noted by CCC, Taylor™s statement was 
made over a year after Kell filed 

his application for employment with CCC. There is sufficient evidence 
of record of antiunion animus even without considering the Taylor 

statement. Therefore, I am not relying on Taylor™s statement in finding 
that CCC was unlawfully motivated. 
 CCC GROUP, INC. 105
Matejek™s assertion to the contrary. (R3-2nd and 3rd pages, 
Tr. 247Œ248).
5  Rather, those documents merely state that if 
employment needs cannot be filled by prior employees, Re-

spondent seeks ﬁin-house referr
als from other Project Manag-
ers and the only reference to employee referralsﬂ states that 

employees are encouraged to give their associates in the con-
struction industry cards which list a telephone number for a 
recording or Respondent™s human resources department 
which contains a detailed message regarding current job op-
portunities. (R3-2nd page). 
______________ 
5 Even Matejek™s assertion that 
pages 2 and 3 of the current 
hiring policy constitutes the former (pre June 25, 2002) policy is 
highly suspect since pages 2 and 3, 
like page 1, state at the bottom 
ﬁRev. Date 6Œ25Œ02.ﬂ  Respondent failed to introduce its previous 
published hiring policy, if any, in evidence. 
 The General Counsel points out that CCC™s hiring policy was 
not revised to reflect any multicraft preference or preference for 
referrals from current employees
 until June 25, 2002, months 
after the complaint was issued in this case. The General Coun-

sel contends that as such it gives rise to the inference that it was 
formulated after the fact and prec
isely to avoid liability in this 
matter. 
On their faces pages 2 and 3 of Respondent™s Exhibit 3 are contrary to Matejek™s testimony. The first page does not ﬁkind 
of said everything that™s on the second and third pages which 
has been in effect for years.ﬂ As pointed out by the General 
Counsel, the second and third pages do not include a preference 
for employee referrals. Yet CCC did not make any effort to 
introduce the written policy that was in effect between April 
and August 2001, if there was any such policy. CCC was will-
ing to rely on the testimony of
 Matejek, which was on its face 
obviously flawed without even getting into credibility. Matejek 

is not a credible witness so I do not credit his obviously flawed 
testimony about Respondent™s E
xhibit 3. CCC has not met the 
burden shifted to it to show that it would not have considered 

Kell even in the absence of his union activity or affiliation. 
CCC has not shown that there was any justifiable reason for 
placing Kell in Group Four, as it asserts it did, because CCC 
has failed to show that Group Four even existed, as here perti-
nent, between April and August 2001.
10 In actuality Kell never 
received any consideration after Atchley saw page two of his 

application. CCC™s Group Four 
argument is nothing more than 
a flawed false post hoc rationalization. 
                                                          
 10 General Counsel™s request for an inference that CCC™s revised hir-
ing policy was formulated after the f
act and precisely to avoid liability 
in this matter is denied in that 
while CCC is attempting to use the re-
vised policy in the instant case, it has not been shown that it was formu-
lated solely for that purpose. In view of other of my findings herein 
regarding Atchley and the May 30 safe
ty meeting, the alleged May 30 
Atchley cellular telephone call to Mate
jek (since Matejek is not a credi-
ble witness and since this testimony was not corroborated by a credible 
witness, it was not credited), and Ta
ylor™s alleged statement to Rose, 
the General Counsel™s requests for ot
her specified inferences are de-
nied. The General Counsel™s contention regarding Rose™s speculation 
as to why Atchley lost interest in hiring him is just that; speculation. 
Accordingly, the request of the General Counsel for an inference is 
denied. 
With respect to the refusal to hire allegation, Kell was told 
by CCC at one time that CCC keeps the applications active for 
6 months, and another time Kell was told by Malys that CCC 
keeps the applications active for years. Kell™s application there-

fore was available to be considered when Paul Harrell was 
hired.  The General Counsel ha
s shown (1) that the Respondent 
was hiring at the time of the al
leged unlawful conduct; (2) that 
Kell had experience or training relevant to the announced re-
quirements of the position for hire; and (3) that antiunion ani-
mus contributed to the decision not
 to hire Kell. Consequently, 
the burden has shifted to CCC to show that it would not have hired Kell even in the absence of his union activity or affilia-
tion. As indicated above, CCC must show that Paul Harrell had 
superior qualifications and that 
it would not have hired Kell for 
that reason even in the absence of his union support or activity. 
On brief, CCC argues that Paul Harrell had preferences un-der CCC™s hiring policies; that applying 
FES
, supra, the Board 
has held that even though union anim
us is present, an employer 
does not violate Section 8(a)(3) of the Act when it hires appli-
cants pursuant to neutral hiring policies that give preferences to 
applicants who are former empl
oyees or individuals who are 
recommended by current employees, 
Brandt Construction Co.
, 336 NLRB 733 (2001); that Paul Harrell had a hiring prefer-
ence not possessed by Kell in that Paul Harrell had a group 
three preference since he was recommended by a current CCC 
employee, his uncle Keith; that Kell was a group four applicant 
which meant that he was to be hired only when absolutely nec-
essary; that Paul Harrell also had multicraft skills as an iron-
worker and welder, and he performed multicraft work when he 
was not operating cranes; that there is insufficient evidence to 
establish union animus; that even 
if there is sufficient evidence 
of union animus, there was no violation of Section 8(a)(3) of 

the Act with respect to the failure to hire Kell because the evi-
dence shows that Kell would not 
have been hired even in the 
absence of his union affiliation 
in that when Harrell was hired 
CCC had applications on file from individuals, namely Hall, 
Owens, Roark, and Branch, whose work experience and exten-
sive multicraft skills made them a better candidate than Kell; 
and that as Matejek testified, 
if Harrell had not been hired he 
would not have hired Kell because the other applicants had 
better qualifications. 
The General Counsel on brief 
contends that not only was 
Kell amply qualified for the position that was filled but indeed 
Kell was better qualified than Paul Harrell; that Kell was quali-
fied to operate both of the cranes that Paul Harrell operated for CCC; that the Board has found that in refusal to hire cases the 

General Counsel needs only estab
lish that the Union applicant 
was equally (not more) quali
fied as the person hired, 
Sommer 
Awning Co., 332 NLRB 1318 (2000); that a comparison of the 
applications of Paul Harrell an
d Kell shows that Kell™s length 
and breadth of experience was not
 just equal, but was signifi-cantly superior to Paul Harrell™s; that Paul Harrell™s conditional 

job offer states that CCC made the offer to him on August 20, 
the day before he apparently comp
leted his job application; that of Hall, Owens, Rourke, and Branch, Matejek only interviewed 
Rourke and Matejek decided not to hire him although he was a former CCC employee because R
ourke™s former CCC supervi-sor indicated that there was a problem with his attitude; that it 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 106 
is clear that the applications of Hall, Owens, and Branch were 
never evaluated in comparison w
ith Kell™s until Matejek got on the witness stand, and provided af
ter the fact, self serving com-
parisons; and that Matejek™s testimony in this regard should not 
be credited, especially in the absence of any indication that he 
considered Kell™s or the othe
r applications for any purpose 
other than the litigation of this case. 
Matejek already ruled out hiring Roark.
11 So for CCC on 
brief to include Roark, without 
qualification, is disingenuous at 
best. For the reasons stated abov
e, it has not been shown that there was any group three or any group four in August 2001. In 
August 2001, Kell and Paul Harre
ll should have been on equal 
footing. But CCC now argues th
at Paul Harrell was given a 
preference. Why? It has not been shown that there was any 
policy in effect at the time whic
h would justify this preference. 
As pointed out by the General Counsel, a comparison of the 

applications of Kell and Paul Harrell shows that Kell was more 
qualified than Paul Harrell. CCC did not call either Paul Harrell 
or Keith Harrell to testify at the trial herein and so we are left 

with the testimony of Matejek with respect to what he was told. 
The problem with CCC™s approach is that Matejek is not a credible witness. With respect to the applications of Hall, 

Owens, Rourke, and Branch, according to the testimony of 
Matejek, he only interviewed R
ourke, and he ruled out hiring 
him because of what he was told when he checked with 

Rourke™s prior supervisor. With respect to the other three appli-
cants, a comparison of their applications with Kell™s shows that 

he was as ﬁwell qualifiedﬂ
12 if not better qualified than any of 
these three applicants for the crane operator position which 

CCC advertised. Additionally Kell had multicraft skills. More-
over, it was not demonstrated that CCC at the time material 
herein actually ruled out Kell on the basis of such a compari-

son. Even when he testified at the trial herein Matejek, who I 
find is not a credible witness, fi
rst testified that he would not have hired Kell if Paul Harrell had not been hired because CCC 

had other applications that were
 better than Kell™s, but then 
testified, ﬁI probably would have, yesﬂ when asked by CCC™s 
attorney ﬁ[w]ould you have hired any of those guys before 
hiring Mr. Kell?ﬂ ﬁProbablyﬂ 
from a witness who does not 
hesitate to lie even when under 
oath is not exactly an unequivo-
cal statement. Additionally, as 
noted above the Board indicated 
in FES
, supra,  If the respondent asserts that the applicants were not qualified 
for the positions it was filling, it is the respondent™s burden to 
show at the hearing on the merits, that they did not possess the 
specific qualifications the position required 
or that others
 (who were hired) had superior qualifications
, and that it 
would not have hired them for that reason even in the absence 

of their union support or activity. [Emphasis added.] 
 It appears that In 
FES, supra, the Board specifically indicated 
that the comparison should be ma
de with the others who were 
                                                          
                                                           
11 As pointed out by Chief Judge Hand in 
NLRB v. Universal Cam-era Corp.
, 170 F.2d 749, 754 (2d Cir. 1950), ﬁ[I]t is no reason for re-
fusing to accept everything that a witness says, because you do not 
believe all of it; nothing is more common in all kinds of judicial deci-

sions than to believe some and not all.ﬂ 
12 Sommer Awning Co
., supra at 1318. 
hired. In that way one can dete
rmine that an applicant had not 
been ruled out for some reason but rather the company decided 
to hire the individual. As noted 
above, of the four applications 
cited by CCC, Roark had already been ruled out by Matejek 

over a question of attitude. Wh
ile both Kell and Paul Harrell 
indicated on their applications that they were employed at the 
time, all three of the other remaining applicants, namely Hall, 
Owens, and Branch, indicated on 
their applications that they 
were not employed. Matejek testif
ied that he did not interview 
Hall, Owens, or Branch. Since they were not hired, how can 
one conclude that they were ev
en seriously considered for pur-
poses of comparison. CCC has not met the burden shifted to it 

to show that it would not have hi
red Kell even in the absence of 
his union activity or affiliation, 
and that Paul Harrell had supe-
rior qualifications. CCC violated 
the Act as alleged in para-
graph 5 of the complaint.
13CONCLUSIONS OF 
LAW 1. The Respondent is an employer engaged in commerce 
within the meaning of Section 2(2), (6), and (7) of the Act. 
2. The Union is a labor organization within the meaning of 
Section 2(5) of the Act. 
3. The Respondent violated S
ection 8(a)(1) and (3) of the 
Act by refusing to consider fo
r hire and refusing to hire em-ployee applicant Michael Kell. 
4. The unfair labor practices set forth above are unfair labor 
practices affecting commerce within the meaning of Section 

2(6) and (7) of the Act. 
REMEDY Having found that the Respondent has engaged in certain un-
fair labor practices, I find that it must be ordered to cease and 
desist and to take certain affirmative action designed to effectu-
ate the policies of the Act. 
The Respondent having discriminatorily refused to consider 
for hire and refused to hire Mi
chael Kell, it must offer him 
instatement and make him whole for any loss of earnings and 
other benefits, computed on a quarterly basis from August 24, 
2001, to date of proper offer of 
instatement, less any net interim 
earnings, as prescribed in 
F. W. Woolworth Co.
, 90 NLRB 289 
(1950), plus interest as computed in New Horizons for the Re-
tarded, 283 NLRB 1173 (1987). 
On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
14ORDER The Respondent, CCC Group, Inc., of Bartow, Florida, its 
officers, agents, successors, and assigns, shall 
 13 It is noted that in note 4 in 
Sommer Awning Co., 
supra, the Board indicated that where the evidence establishes a refu
sal-to-hire violation, it is unnecessary to decide whether the respondent also violated the Act 
by unlawfully refusing to consider th
e applicant because the remedy for 
such a violation would be subsumed within the broader remedy for the 

refusal-to-hire violation. 14.If no exceptions are filed as provided by Sec. 102.46 of the 
Board™s Rules and Regulations, the findings, conclusions, and recom-

mended Order shall, as provided in Sec. 102.48 of the Rules, be 

adopted by the Board and all objections to them shall be deemed 
waived for all purposes. 
 CCC GROUP, INC. 107
1. Cease and desist from 
(a) Refusing to consider for hire and refusing to hire em-
ployee applicant Michael Kell because he is a union organizer 
or because of his union affiliation. 
(b) In any like or related manne
r interfering with, restraining, 
or coercing employees in the exercise of the rights guaranteed 
them by Section 7 of the Act. 
2. Take the following affirma
tive action necessary to effec-
tuate the policies of the Act. 
(a) Within 14 days from the date of this Order, offer Michael 
Kell employment in the position for which he applied or, if 
such position no longer exists, to a substantially equivalent 
position, without prejudice to his seniority or any other rights or 
privileges; if necessary terminating the service of any employee 
hired in his stead. 
(b) Make Michael Kell whole for any loss of earnings and 
other benefits suffered as a resu
lt of the discrimination against 
him, in the manner set forth in the remedy section of the deci-
sion. (c) Within 14 days from the date of this Order, remove from 
its files any reference to the unlawful refusal to consider and 
the refusal to hire Michael Kell, and within 3 days thereafter 
notify the Michael Kell in writing that this has been done and 
that the unlawful conduct of the Respondent will not be used 
against him in any way. 
(d) Preserve and, within 14 days of a request, or such addi-
tional time as the Regional Director may allow for good cause 
shown, provide at a reasonable place designated by the Board 
or its agents, all payroll records, social security payment re-
cords, timecards, personnel records and reports, and all other 
records, including an electronic copy of such records if stored 
in electronic form, necessary to
 analyze the amount of backpay 
due under the terms of this Order. 
(e) Within 14 days after service by the Region, post at its 
Bartow, Florida facility copies of the attached notice marked 

ﬁAppendix.ﬂ Copies of the notice, on forms provided by the 
Regional Director for Region 12, 
after being signed by the Re-

spondent's authorized representative, shall be posted by the 
Respondent immediately upon receipt and maintained for 60 
consecutive days in conspicuous places including all places 
where notices to employees are customarily posted. Reasonable 
steps shall be taken by the Respondent to ensure that the notices 
are not altered, defaced, or covered by any other material. In 
the event that, during the pendency of these proceedings, the 
Respondent has gone out of busine
ss or closed the facility in-
volved in these proceedings, the Respondent shall duplicate and 

mail, at its own expense, a copy of the notice to all current em-
ployees and former employees em
ployed by the Respondent at 
any time since April 20, 2001. 
(f) Within 21 days after service 
by the Region, file with the 
Regional Director a sworn certification of a responsible official 

on a form provided by the Region attesting to the steps that the 
Respondent has taken to comply. 
                                                           
 15 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁMailed by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁMailed Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ
 